Citation Nr: 1814030	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for scoliosis and spina bifida of the lumbar spine.

2.  Entitlement to service connection for scoliosis and spina bifida of the lumbar spine (back disability).

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Travis N. Barrick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in St. Petersburg, Florida.  Jurisdiction over this case is currently with the RO in Reno, Nevada.  

In December 2015, the Board remanded the matter to the RO to allow the Veteran to appear at a Board hearing and present testimony.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded a Board hearing in October 2017; as such, the Board finds that the December 2015 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  In October 2017, the Veteran testified at a Board Videoconference hearing in Reno, Nevada, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

Since issuance of the last Supplemental Statement of the Case (SSOC) in May 2015, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran during the October 2017 Board hearing.  38 C.F.R. § 20.1304 (2017).  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	A September 1977 Board decision denied service connection for a back disability on the basis that the back disability was found to be a congenital defect that was not shown to have been aggravated by service.

2.	The September 1977 Board decision was final when issued.

3.	The evidence received since the September 1977 Board decision relates to the unestablished fact of aggravation of the back disability during service that is necessary to substantiate a claim for service connection for a back disability.

4.	 The Veteran's back disability in the form of scoliosis of the lumbar spine and spina bifida is a congenital defect.

5.	There was no superimposed disease or injury of the congenital defect during service, and no worsening of the scoliosis or spina bifida beyond its natural progression during service.

6.	The Veteran is not currently diagnosed with a left ankle disability.


CONCLUSIONS OF LAW

1.	The September 1977 Board decision denying service connection for a back disability was final when issued.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100(a) (2017).

2.	Evidence received since the September 1977 Board decision is new and material to reopen service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.	The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.306, 4.9 (2017).

4.	The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for a back disability, additional discussion of VCAA duties to notify and assist is not necessary.

With respect to the issue of service connection for a left ankle disorder, the RO provided notice to the Veteran in September 2009, prior to the February 2010 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in July 2010, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for a back disability on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

The Board acknowledges that the Veteran has not been afforded a VA medical examination relating to the claimed left ankle disorder.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a left ankle disorder, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a left ankle disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As further discussed below, the evidence does not demonstrate that the Veteran has a currently diagnosed left ankle disorder; as such, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA examination is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Reopening Service Connection for a Back Disability

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A September 1977 Board decision denied service connection for a back disability on the basis that scoliosis and spina bifida were congenital defects that existed prior to service and that the back disability was not aggravated by service.  The September 1977 Board decision, which was issued prior to the creation of the Court, was final as to the evidence then of record when issued, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 3.156(a), (b), 20.1100.

Since the September 1977 Board decision, VA received a private medical opinion in January 2011 pertaining to aggravation of the congenital back defect by service.  Such evidence relates to an unestablished fact of aggravation of the back disability by service, so could reasonably substantiate a claim for service connection for a back disability.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a back disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), evidence of a current disability is an essential element, and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("[c]ompensation for service-connected injury is limited to those claims which show a present disability").  The Court held in Brammer v. Derwinski that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  

The Veteran is currently diagnosed with scoliosis and spina bifida, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection is available for congenital diseases, but not defects, that are aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 394 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Back Disability

The Veteran generally contends that a congenital back disability was aggravated by active service.  Specifically, during the October 2017 Board hearing, the Veteran testified that he did not experience any back problems or injuries prior to service.  The Veteran testified that toward the end of basic training he was walking up a hill with a platoon when he slipped on a rock and fall backwards and rolled about 25 yards down the hill and that, once he reached the bottom of the hill, he was unable to walk or move and was taken away by ambulance and hospitalized for three days.  The Veteran testified that, following discharge from the hospital, he was able to return to his unit after several days and was able to complete basic training with his unit.  The Veteran further testified to sustaining a second back injury while stationed in Germany.  The Veteran testified to falling during a 27 mile hike, which caused difficulty ambulating due to the pain, but that he did not seek any medical attention following this injury.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran has scoliosis and spina bifida of the lumbosacral spine that are congenital defects.  In this case, while a December 1975 service entrance examination shows the Veteran's spine was found to be clinically normal, service treatment records from March 1976 reflect the Veteran complained of low back pain and that X-rays of the lumbar spine taken the following day revealed lumbar scoliosis due to hemivertebra, spina bifida, and the service examiner referred the Veteran to the orthopedic clinic.  The Veteran underwent a service examination in mid-March 1976, the examination report for which notes a left side spinal deformity.  Four days later, in March 1976, the Veteran was admitted to the hospital, during which time medical board proceedings were conducted. 

A March 1976 service treatment record of the medical board proceedings shows that the Veteran was diagnosed with scoliosis in the lumbosacral spine that was congenital and symptomatic.  The medical board determined that the back disability was not incurred in the line of duty, that the defect existed prior to service, and that the back disability was not aggravated by active duty service; the medical board recommended the Veteran be separated from service due to the pre-existing back disability.  The March 1976 medical board proceedings also contain the Veteran's signature indicating that he had been informed of, and did not disagree with, the medical board's findings and recommendations.  Shortly before service separation, the Veteran sought medical treatment twice in July 1976 for complaints of low back pain.

In the absence of superimposed disease or injury, service connection may not be allowed for scoliosis and spina bifida of the lumbosacral spine because these are not diseases or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§3.303(c), 4.9.  VA regulations specifically prohibit service connection for congenital defects, such as the Veteran's scoliosis and spina bifida of the lumbosacral spine, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Board next finds that in this case the weight of the evidence shows that during service there was no superimposed disease or injury of the preexisting congenital defects of scoliosis and spina bifida, and that the congenital defects did not increase in severity beyond the normal progression during service.  Although the Veteran testified during the October 2017 Board hearing to sustaining two in-service back injuries, this recent statement for compensation purposes is much less probative than the Veteran's own contemporaneous history presented during service, including for treatment purposes during service, wherein the Veteran did not report sustaining any trauma or back injuries when seeking medical treatment during service, and other contemporaneous service evidence shows no such injury.  

Following service separation, the Veteran underwent a VA examination in April 1977.  The April 1977 VA examination report shows X-rays of the dorsal and lumbar spine were negative and that scoliosis was shown in the lumbar spine.  Additionally, X-rays revealed a hemivertebra on the left side that appeared to be a part of the L-3 vertebra, that the L-4 vertebra was deformed, and spina bifida at L-5 and S-1.  Notwithstanding the X-rays, the VA examiner found the Veteran had full range of motion in the back, normal reflexes in the lower extremities, that all muscle groups were working, and that theoreflexes in the lower extremities were active and equal.  The VA examiner diagnosed the Veteran with chronic low back pain, secondary to a congenital anomaly of the lumbar area with scoliosis, hemivertebra, and spina bifida.

Further, the Veteran underwent another VA examination in July 2010, the examination report for which shows the Veteran was diagnosed with lumbar levoscoliosis with associated spondylosis and osseous fusion.  During the July 2010 VA examination, the Veteran reported low back pain during and since active service.  The July 2010 VA examiner opined that the Veteran's back disability is less likely than not the result of active service as the back disability pre-existed service and the scoliosis had not been aggravated by service as indicated by the medical board examination in 1976; further, the VA examiner noted that scoliosis is a progressive disease and that the current symptoms are the result of the natural progression of scoliosis.

A January 2011 private examination report reflects the inaccurate history, as reported by the Veteran, of injuring his back during basic training and that lower back pain had progressed throughout the years since service separation.  The 

January 2011 private examiner noted that the Veteran has a history of congenital scoliosis that was diagnosed during service and acknowledged that the congenital scoliosis pre-existed service, but inaccurately assumed back injury occurred during service, an assumption that is contrary to the Board's findings in this case based on the weight of lay and medical evidence.  In this case, the Board is not discounting the history relied upon because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the recent history of in-service back injury is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).

The January 2011 private examiner opined that it is at least as likely as not that the Veteran's current lower back symptoms are a direct result of military service, and that the stress of basic training routines aggravated the scoliosis and possibly added to its progression; however, the private examiner did not provide a rationale for the above opinion and did not address the March 1976 medical board proceeding showing the Veteran agreed with the findings that the back disability was not incurred in the line of duty, that the defect existed prior to service, and that the back disability was not aggravated by active duty service.  

Additionally, the private examiner in January 2011 did not explain how the determination was made that the back disability was aggravated (i.e. worsened beyond its normal progression) by military service in the absence of objective medical evidence showing a superimposed disease or injury that created additional disability.  The private examiner in January 2011 relied on the inaccurate factual 

assumption of in-service back injury - an assertion that the evidence does not support, and which the Board has found is inconsistent with more contemporaneous lay and medical evidence, so is not credible.  Accordingly, the Board finds that the January 2011 private examiner's opinion, which not only lacks rationale, but also relies on factually inaccurate assumption of in-service back injury during service, is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a back disability that is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has congenital defects of scoliosis and spina bifida of the lumbar spine, which by regulatory definition, are not disabilities.  38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90.  Although the Veteran now asserts that he suffered a back injury during service, contemporaneous medical evidence during service, which includes the history and findings in the service treatment records, including history for treatment purposes, and the March 1976 medical board proceeding, establishes that the congenital scoliosis and spina bifida was not subject to a superimposed disease or injury during service that created additional disability, and the pre-existing congenital scoliosis and spina bifida was not worsened beyond it natural progression (aggravated) during service as is required for service connection for a congenital defect.  

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for congenital scoliosis and spina bifida of the lumbar spine, and the claim must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Left Ankle Disorder

The Veteran generally contends that service connection for a left ankle disorder is the result of military service.  Specifically, during the October 2017 Board hearing, the Veteran testified to injuring the left ankle during a 27-mile hike while stationed in Germany.  the Veteran testified that he fell during the hike, that the fall was not a serious fall, and that he did not seek medical treatment after the fall.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosed left ankle disability.  Service treatment records do not contain any reports of injury or complaints or diagnosis for a left ankle disorder.  Additionally, the April 1977 VA examination report notes the Veteran walked without a limp, that reflexes in the lower extremities were normal, that all muscle groups were working, and that the Veteran was able to stand on his heels and toes.

Post-service VA treatment records similarly do not reflect complaints, diagnosis, or treatment for a left ankle disorder.  While post-service VA treatment records do contain complaints relating to the left foot and left knee, service connection for a left foot disorder and left knee disorder have already been denied in a February 2016 rating decision, and the Veteran has not challenged that decision.  An April 2005 VA treatment record reflects that examination of the Veteran revealed normal hip, knees, and ankle joint ranges of motion.  Moreover, the January 2011 private examination report shows the private examiner did not find any documentation in the claims file, or any physical findings during the January 2011 examination, to support the Veteran's claim that he has a left ankle disorder that he asserts is related to service.  

As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For the reasons discussed above, the Board finds 

that the weight of the evidence demonstrates that the Veteran does not have a current left ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for scoliosis and spina bifida of the lumbar spine is granted.

Service connection for scoliosis and spina bifida of the lumbar spine is denied.

Service connection for a left ankle disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


